Citation Nr: 0018483	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-40 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening of the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder has been 
submitted.

2.  Entitlement to an increased rating for service-connected 
sinusitis, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.

This appeal arises from a June 1995, Department of Veterans 
Affairs (VARO), San Juan, Puerto Rico rating decision, which 
denied reopening the veteran's claim for entitlement to 
service connection for a nervous condition on the basis that 
new and material evidence sufficient to warrant reopening of 
his claim had not been submitted; and from a September 1995 
rating decision which denied the veteran's claim for 
entitlement to an increased rating for service connected 
sinusitis, frontal and maxillary, evaluated as 10 percent 
disabling.

VARO subsequently granted the appellant entitlement to an 
increased rating for his service connected sinusitis from 10 
to 50 percent disabling in a March 1998 rating decision.


FINDINGS OF FACT

1.  The RO last denied the veteran's claim for entitlement to 
service connection for an acquired psychiatric disability 
in a final November 1993 decision.

2.	Evidence submitted with regard to the veteran's request to 
reopen his claim for service connection for an acquired 
psychiatric disability since the RO's November 1993 
decision includes medical opinion that the veteran suffers 
from an acquired psychiatric disorder related to his 
period of service.

3.  Evidence provided since the RO's November 1993 decision 
is new and, when viewed by itself or in the context of the 
earlier evidence of record, is so significant that it must 
be considered to decide fairly the merits of the claim.

4.  The claim for service connection for an acquired 
psychiatric disorder is plausible.

5.  Current manifestations of the appellant's service-
connected sinusitis include near constant sinusitis with 
headaches and purulent discharge after repeated surgeries; the 
sinusitis does not present an exceptional or unusual 
disability picture rendering impractical the application of 
the regular schedular standards. 


CONCLUSIONS OF LAW

1. The RO's November 1993 decision denying service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.200 (1999).

2.  The evidence submitted since November 1993 is new and 
material; thus, the requirements to reopen the claim for 
entitlement to service connection for an acquired psychiatric 
disorder have been met. 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The veteran's claim for entitlement to service connection 
for an acquired psychiatric disorder is well grounded. 38 
U.S.C.A. §  5107(a) (West 1991).

4.  The criteria for a rating greater than 50 percent for 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97 Diagnostic Codes 6510-6514 
(1999); 38 C.F.R. § 4.97 Diagnostic Codes 6510-6514 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence sufficient to warrant 
reopening of the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder has been 
submitted.

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder.  The last final decision on 
this issue was a November 1993 RO decision.  The veteran was 
informed of the denial and of his appellate rights by letter 
from the RO dated in December 1993.  He did not appeal the 
denial, and, accordingly, the November 1993 rating decision 
became final. 38 C.F.R. § 20.200 (1999).

Once a rating decision becomes, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1999).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Secondly, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet.App. 203 (1999).

Pertinent evidence associated with the claims file since 
November 1993 includes a February 1998 letter from the 
veteran's psychiatrist, Ariel Rojas Davis, M.D., which (as 
translated) indicated that the veteran had been receiving 
treatment in the Mental Health Center since September 1985, 
and that a diagnosis of undifferentiated schizophrenia was 
made.  Dr. Davis opined that, from the veteran's psychiatric 
history, he had a psychotic episode when he tried to commit 
suicide in service.  Dr. Davis opined that, "[o]n studying 
his history as it unfolds, we can infer that his condition of 
schizophrenia began in his youth and that.  When he had his 
first suicide attempt, it was the first psychotic budding of 
his condition."

This opinion is new and bears directly and substantially upon 
the specific matter under consideration.  Moreover, it is so 
significant that it must be considered to decide fairly the 
merits of this claim.  The statement therefore constitutes 
new and material evidence under 38 C.F.R. § 3.156(a), and the 
Board is required to reopen the previously denied claim of 
entitlement to service connection for a psychiatric 
disability.

The Board must now determine whether the veteran's claim is 
well grounded. Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service, or if an acquired psychiatric disorder 
manifested to a compensable degree within on year.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.309 
(1999).  To establish that his claim is well grounded, the 
veteran must produce competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997).  

In this case, Dr. Davis has opined that the veteran's 
documented suicide attempt during service was the initial 
manifestation of his currently diagnosed schizophrenia.  This 
opinion provides a nexus between an acquired psychiatric 
disorder and the veteran's military service.  Therefore, the 
Board finds that the claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board also finds that 
additional development by the RO is needed before the Board 
can proceed in adjudicating the veteran's claim on the 
merits.

INCREASED RATING

2.  Entitlement to an increased rating for service-connected 
sinusitis, currently evaluated as 50 percent disabling.

Regarding the veteran's claim for an increased rating, the 
Board finds that the veteran has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the veteran's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating the veteran's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the veteran's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1999) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

VA treatment records indicate that the veteran requested 
medication refills and evaluation of nasal congestion and 
headache in August 1989.  He reported a foul smelling odor 
per his nose, occasional headaches and congestion in June 
1992, for which he was provided medication.

An August 1992 statement from the veteran's private 
physician, Aurelio Collado Velez, M.D., indicated that the 
appellant was treated for chronic sinusitis and headaches, 
with cough and bilateral congestion.

A VA nose and sinuses examination was conducted in August 
1992.  The veteran reported that he was treated at one time 
for allergies with vaccines, and they were considering doing 
a bilateral Caldwell-Luc operation which was not done.  He 
complained of recurrent sneezing in the morning, watery 
rhinorrhea, itchy eyes and nasal obstruction.  Physical 
examination demonstrated congested turbinates.  The nasal 
septum was straight with no pus or polyps.  Larynx and ears 
were normal.  The diagnosis was of allergic rhino sinusitis.

August 1992 VA x-rays of the veteran's paranasal sinuses 
revealed moderate mucoperiosteal reaction involving both 
maxillary antrum as a result of inflammatory changes and 
edema.  The remaining paranasal sinuses appeared free of 
disease.  The appellant was edentulous.  There was faint 
calcification of the falx cerebri.  The impression was of 
moderate bilateral maxillary sinusitis of chronic type and 
faint calcification of the falx cerebri.

An August 1993 VA treatment entry reported that the veteran 
complained of a sore throat which was attributed to post 
nasal drip.

An August 1993 CT scan of the veteran's paranasal sinuses 
revealed mild mucoperiosteal thickening involving the left 
maxillary sinus.  In addition, an air fluid level formation 
was noted within it.  Its osteomeatal complex appeared 
patent.  There was almost complete opacification of the right 
maxillary sinus.  Its osteomeatal complex was occluded by 
soft tissue density.  The remaining paranasal sinuses 
appeared well aerated.  The impression was of bilateral 
maxillary sinusitis.  The right sided osteomeatal complex was 
occluded by soft tissue density and the left sided one was 
patent.  It was noted that there was air fluid level 
formation within the left maxillary sinus suggesting an acute 
bacterial sinusitis.

A June 1995 referral from Dr. Jose H. Ramirez indicated that 
the veteran was referred to another doctor for evaluation due 
to chronic sinusitis with a complaint of pain around his 
eyes.  

VARO denied an increased rating for sinusitis, evaluated as 
10 percent disabling, in September 1995.

VA treatment records reported that the veteran was seen in 
March 1996 for sinus complaints.  In April 1996, the veteran 
complained of a foul smell and purulent sinusitis.  An April 
1996 CT of his paranasal sinus revealed that bilateral FES 
were noted with removal of both middle turbinates present.  
In addition, there had also been bilateral ethmoidectomy.  
Nevertheless, considerable mucoperiosteal thickening was 
still noted involving the left maxillary sinus in addition to 
moderate mucoperiosteal thickening at the right maxillary 
sinus.  There was a minimal amount of mucoperiosteal 
thickening noted at the right frontal sinus.  The 
posterolateral walls of the maxillary sinuses appeared 
thickened probably on the basis of chronic sinusitis changes.  
The impression was of post surgical changes as described; 
persistent bilateral maxillary sinusitis, more severe on the 
left side; minimal right frontal sinus inflammatory changes.  
The veteran was scheduled for tympanectomy for chronic 
sinusitis in July 1996.

VA treatment records reveal that the veteran was again seen 
in September 1996 for chronic sinusitis.  FESS (functional 
endonasal sinus surgery) was planned.  A February 1997 
treatment record reported that the veteran had a history of 3 
operations for sinusitis drainage, the last one in August 
1996.  He had a history of chronic headaches which were 
greatly relieved after operation of his sinuses.  An April 
1997 entry reported that the veteran complained of nasal 
secretions and fever of 2 days duration.  The impression was 
of sinusitis.  In May 1997, the veteran was seen for follow-
up of CT scan results taken in April 1997 which reported 
nonspecific periventricular and subcortical white matter 
hypodensities, most likely on the basis of chronic ischemic 
changes. 

VARO granted the veteran an increased rating for sinusitis 
from 10 to 50 percent disabling, effective July 11, 1995, in 
a March 1998 rating decision. 

Initially, the Board notes that the pertinent regulations 
governing evaluations for respiratory disorders were amended, 
effective October 7, 1996.  The United States Court of 
Veterans Claims (hereinafter Court) has stated that where the 
law or regulation changes during the pendency of a case, the 
version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet.App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  

Prior to certifying the case to the Board, VARO readjudicated 
the appellant's claim with consideration of the amended 
rating criteria for respiratory disorders.  See Supplemental 
Statement of the Case, dated in September 1998.  Based on all 
of the above-cited evidence, including the most recent VA 
treatment records, the RO concluded that an increased rating 
above 50 percent under the amended criteria was not in order.

Under the criteria in effect prior to the regulatory changes 
in question, a 50 percent evaluation for sinusitis was 
warranted for post operative sinusitis following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  38 
C.F.R. § 4.97 Diagnostic Code 6510-6514 (1995).  This was the 
highest available rating for sinusitis.

Under the criteria currently in effect, a 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97 Diagnostic Codes 6510-6514 
(1999).  This is the highest available rating for sinusitis.

The medical records shows that the veteran has post operative 
chronic, constant sinusitis characterized by headaches and 
purulent discharge after repeated surgeries.  This 
symptomatology is contemplated by the currently assigned 50 
percent disability evaluation for sinusitis, which is the 
maximum under the schedular criteria, both old and new.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).  There is no 
evidence that this service-connected disability presents such 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under the above-
cited regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is reopened and determined to be well grounded, but 
to this extent only, granted.

An increased rating for service connected sinusitis is 
denied.


REMAND

3.  Entitlement to service connection for an acquired 
psychiatric disability.

Once a veteran has submitted a claim that is well grounded, 
the VA has a duty to assist him in developing his claim.  The 
Board notes that the record contains numerous, conflicting 
diagnoses of the veteran's psychiatric complaints, including 
inadequate personality, anxiety reaction, anxiety neurosis, 
depressive neurosis, anxiety state, generalized anxiety 
disorder, undifferentiated type schizophrenia, and chronic 
schizophrenia.  Dr. Davis stated that "on studying [the 
veteran's] history as it unfolds" it can be inferred that 
his condition of schizophrenia began in his youth and that 
his first suicide attempt was the first psychotic "budding" 
of his condition.  However, it is unclear upon what evidence 
or information Dr. Davis relied to establish the veteran's 
history and base the rationale for his opinion.  Therefore, 
the Board believes that additional development and further 
medical opinion is needed regarding the nature of the 
veteran's psychiatric disability.  Before this is 
accomplished, all of the veteran's current VA treatment 
records should be obtained, as should all of his treatment 
records from "the Mental health Center" referred to by Dr. 
Davis.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  Also, when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Halstead v. Derwinski, 3 Vet.App. 213 
(1992).  Given the conflicting evidence contained in the 
claims folder regarding the veteran's psychiatric disability, 
the Board is of the opinion that further evidentiary 
development is warranted with respect to this issue.

This case is REMANDED to the RO for the following action:

1.  The RO should take the necessary 
steps to obtain all of the veteran's 
current VA treatment records and all of 
his current treatment records from the 
Mental Health Center where he reportedly 
has been treated since September 1985.

2.  After obtaining the necessary 
authorization, the RO should contact Dr. 
Davis and ask that he identify and 
provide copies of the veteran's treatment 
records that he relied upon as the basis 
for his February 1998 opinion.  The RO 
should also ask Dr. Davis to identify any 
additional source or sources upon which 
he based his opinion. 

3.  After the above records have been 
associated with the claims file, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disability.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and all 
indicated special studies or tests should 
be accomplished.  The psychiatrist should 
examine the veteran, and based on his 
evaluation and all other evidence of 
record, answer the following questions: 
(1) What are the psychiatric diagnoses; 
(2) If the veteran suffers from an 
acquired psychiatric disorder, is it at 
least as likely as not that the 
disability began in service, or, in the 
case of psychosis, was manifested within 
the first year after his separation from 
service?  The examiner should express the 
rationale on which he bases his opinion.

4.  The RO should then review the 
expanded record and determine whether a 
basis exists for granting the veteran's 
claim.  If the RO's determination remains 
adverse to the veteran, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of the REMAND is to obtain additional medical 
information.  The veteran is hereby notified that a failure 
to report for his scheduled examination may result in the 
denial of his claim.  At this juncture, however, the Board 
intimates no opinion, favorable or unfavorable, as to the 
merits of this claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



